UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-4588


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SAMUEL MANNING,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Jerome B. Friedman,
Senior District Judge. (4:07-cr-00081-JBF-DEM-2)


Submitted:   January 9, 2012                 Decided:   January 20, 2012


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jon M. Babineau, RIDDICK BABINEAU, PC, Norfolk, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, Eric M.
Hurt, Brian J. Samuels, Assistant United States Attorneys,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A       jury       convicted          Samuel      Manning    of    conspiracy      to

distribute      and       to    possess           with   intent     to   distribute     cocaine

base, in violation of 21 U.S.C. § 846 (2006) (Count 1), use of a

firearm   in    relation          to      a   drug       trafficking     crime    causing     the

death of another, in violation of 18 U.S.C. § 924(c), (j) (2006)

(Count    2),       and    use       of       a    firearm     in    relation     to    a    drug

trafficking         crime,      in     violation         of   18    U.S.C.    §   924(c)(1)(A)

(Count 3).          Manning appeals, challenging the district court’s

denial of his motion to dismiss the superseding indictment and

his Fed. R. Crim. P. 29 motion for a judgment of acquittal.                                    We

affirm.

            First, Manning contends that the district court erred

in declining to dismiss the superseding indictment as violative

of the immunity provision contained in Manning’s plea agreement

with the Government in a prior criminal proceeding.                                    Normally,

we “review the district court’s factual findings for clear error

and its application of principles of contract interpretation de

novo.”    United States v. Dawson, 587 F.3d 640, 645 (4th Cir.

2009) (internal quotation marks omitted).                            A review of Manning’s

brief, however, reveals that the only arguments he raises in

support of this claim reiterate those we considered and found

meritless      in    Manning’s         previous          interlocutory        appeal    to   this



                                                     2
court.    United States v. Manning, No. 08-16, 2010 WL 236722 (4th

Cir. Jan. 21, 2010) (per curiam).

               The   mandate    rule     “forecloses      relitigation      of    issues

expressly or impliedly decided by the appellate court.”                           United

States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993); see also Doe v.

Chao, 511 F.3d 461, 464-66 (4th Cir. 2007).                        Pursuant to this

rule,

      once the decision of an appellate court establishes
      the law of the case, it must be followed in all
      subsequent proceedings in the same case in the trial
      court . . . unless: (1) a subsequent trial produces
      substantially   different  evidence,   (2)  controlling
      authority has since made a contrary decision of law
      applicable to the issue, or (3) the prior decision was
      clearly erroneous and would work manifest injustice.

United    States     v.   Lentz,      524    F.3d    501,   528    (4th    Cir.   2008)

(internal quotation marks and emphasis omitted).

               Here, we have already endorsed the district court’s

determination that, based on the factors described in United

States    v.    Ragins,    840      F.2d    1184,     1188-89     (4th    Cir.    1988),

Manning    was       involved       in     two   independent       conspiracies      to

distribute      narcotics.          Nonetheless,      Manning,     without   offering

any   specific       reason    to    question       our   previous   determination,

bases his arguments on appeal on his continuing contention that,

under Ragins, the subject conspiracies were one and the same.

We find that Manning’s claims, based as they are on assignments




                                             3
of error and arguments that this court has previously rejected,

are without merit.

               Next, Manning submits that the district court erred in

denying his Rule 29 motion.                Although we generally review de

novo the district court’s denial of a Rule 29 motion, United

States    v.    Green,    599    F.3d    360,    367     (4th    Cir.   2010),    cert.

denied, 131 S. Ct. 271, 340 (2010), Manning’s motion before the

district court failed to raise any of the issues or arguments he

now offers on appeal.            Accordingly, we review for plain error.

United States v. Wallace, 515 F.3d 327, 332 (4th Cir. 2008).

               “[T]o satisfy the plain error standard, [an appellant]

must show: (1) an error was made; (2) the error is plain; and

(3) the error affects substantial rights.”                        United States v.

Massenburg,      564    F.3d    337,    342-43    (4th    Cir.    2009).       Even    if

Manning satisfies these requirements, correction of the error

lies    within    our    discretion,      if     we    conclude    that    the    error

“seriously affects the fairness, integrity or public reputation

of judicial proceedings.”              Id. at 343 (internal quotation marks

omitted).

               When reviewing the sufficiency of the evidence, this

Court must sustain the jury’s verdict if, viewing the evidence

in the light most favorable to the government, “any rational

trier of fact could have found the essential elements of the

crime    beyond    a    reasonable      doubt.”        Green,     599   F.3d     at   367

                                           4
(internal       quotation           marks     omitted).          In     making        this

determination, we review the record to determine whether the

conviction        is    supported        by    “substantial       evidence,”        where

“substantial evidence is evidence that a reasonable finder of

fact    could     accept     as     adequate      and    sufficient    to   support     a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Hickman, 626 F.3d 756, 763 (4th Cir), cert.

denied, 132 S. Ct. 469 (2011).

              Additionally,         in   evaluating       the   sufficiency      of    the

evidence, we “do not review the credibility of the witnesses and

assume     that      the     jury     resolved     all     contradictions      in     the

testimony in favor of the government.”                    United States v. Foster,

507    F.3d   233,     245   (4th     Cir.    2007).       Consequently,    Manning’s

arguments, to the extent that they rely on the alleged bias or

ulterior motives of certain witnesses, have no bearing on our

analysis.

              First, we find that Manning’s claimed withdrawal from

the conspiracy supporting Counts 1, 2, and 3 lacks evidentiary

support.        Once it has been established that a defendant has

participated in a conspiracy, the defendant’s membership in that

conspiracy is presumed to continue until he withdraws from it by

affirmative action.           Green, 599 F.3d at 369-70.              Withdrawal from

a conspiracy “requires the defendant to take affirmative actions

inconsistent with the object of the conspiracy and communicate

                                              5
his     intent   to    withdraw    in    a     manner     likely       to   reach   his

accomplices.”      United States v. Cardwell, 433 F.3d 378, 391 (4th

Cir. 2005).      Although the evidence indicated that Manning had a

violent dispute with his co-conspirator and that they ceased

associating with each other following this disagreement, such

conduct does not, as a matter of law, rise to the level of

affirmative withdrawal from a conspiracy.                      Cf. Green, 599 F.3d

at 370.     Accordingly, the district court did not err in failing

sua sponte to enter a judgment of acquittal based on Manning’s

withdrawal from the subject conspiracy.

            Turning to Manning’s claims regarding the sufficiency

of the evidence supporting his conviction for Counts 2 and 3, we

find that the evidence was more than sufficient to establish

that Manning perpetrated the shooting that formed the basis for

these    counts,      and   that   Manning       committed       the    shooting    “in

relation to” the predicate drug trafficking crime.                          18 U.S.C.

§ 924(c)(1), (j).

            Numerous        eyewitnesses       offered    substantially        similar

accounts    of   the    shooting    in   question;        the    majority     of    them

unequivocally      implicated      Manning       as     the     shooter.       Another

witness testified that Manning admitted his involvement in the

shooting several days after it occurred.                      Furthermore, forensic

evidence tied the bullets and cartridge casings recovered from



                                           6
the crime scene to a firearm that several witnesses testified to

having seen Manning possess immediately after the shooting.

             In   addition,      the    evidence      indicated        that    Manning’s

motivation for the shooting was to retaliate against one of the

victims,     an     individual     with      whom    Manning’s        arrangement        to

distribute crack cocaine formed the basis of Count 1.                             Multiple

witnesses testified that Manning had expressed a desire to harm

this man after he shot at Manning during a prior altercation

over a disputed drug debt.                  Because we have previously found

that this precise type of drug-related, retaliatory violence may

satisfy    the    elements    of       18   U.S.C.        § 924(c),    we     find    that

Manning’s     convictions     on       Counts   2     and     3   were      not     plainly

erroneous.        United States v. Camps, 32 F.3d 102, 105-06 (4th

Cir. 1994).

             Accordingly,     we       affirm       the     judgment     below.         We

dispense     with     oral   argument        because        the   facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            7